Title: Treasury Department Circular to the Collectors of the Customs, 22 September 1789
From: Hamilton, Alexander,Treasury Department
To: 



Treasury Department.September 22d. 1789.
Sir

In consequence of arrangements lately taken with the Bank of North America, and the Bank of New York, for the accommodation of the Government, I am to inform you that it is my desire, that the Notes of those Banks, payable either on demand, or at no longer period than thirty days after their respective dates; should be received in payment of the duties, as equivalent to Gold and Silver, and they will be received from you as such, by the Treasurer of the United States.
This measure besides the immediate accommodation to which it has reference, will facilitate remittances from the several States, without drawing away their Specie; an advantage in every view important.

I shall cause you shortly to be furnished with such indications of the genuine Notes, as will serve to guard you against Counterfiets, and shall direct the manner of remitting them. In the mean time and untill further orders, you will please to recieve them; transmitting to me a Weekly Account of your Receipts and payments.
The Treasurer of the United States will probably have occasion, to draw upon you for part of the Compensation of the Members of Congress from your State.
These Drafts you will also receive in payment of the Duties, or in exchange for any Specie arising from them which shall have come to your hands.
I am   Sir   Your obedient Servant

Alex HamiltonSecy of the Treasury.
